                                                                              ir"'" iNOPENcoygr

                                                                                    MAR I 3 2019
                     IN THE UNITED STATES DISTRICT COURT FOR T|lECLERK^aS^DISTRICT
                              EASTERN DISTRICT OF VIRGINIA


                                         Alexandria Division


UNITED STATES OF AMERICA


                v.                                        No. I:16-CR-256


ISMAEL ENRIQUE TURIAN MIRANDA,
a/k/a "Gordo"


       Defendant.


                                    STATEMENT OF FACTS


       The parties stipulate that the allegations in Count One ofthe indictment and the following

facts are true and correct, and that had the matter gone to trial the United States would have

proven them beyond a reasonable doubt.

        1.      From in and around at least February 2016 to in and around November 2016, both

dates being approximate and inclusive, within the jurisdiction of the United States and in an

offense begun and committed outside the jurisdiction of a particular state or district, including in

Colombia and Honduras, the defendant, ISMAEL ENRIQUE TUIRAN MIRANDA,also known

as "Gordo," did unlawfully, knowingly, and intentionally combine, conspire, confederate, and

agree with others, known and unknown,to unlawfully, knowingly, and intentionally distribute

five kilograms or more of a mixture and substance containing a detectable amount of cocaine, a

Schedule II controlled substance, intending and knowing, or having reasonable cause to believe

that some or all of such substance would be unlawfully imported into the United States, in

violation of Title 21, United States Code, Sections 959(a),960 and 963.

       2.       From at least February 2016 until at least November 2016, ISMAEL ENRIQUE

TUIRAN MIRANDA (hereinafter "MIRANDA")conspired with individuals based in Santa



                                                 1
Marta, Colombia,to facilitate and conduct a multi-hundred kilogram cocaine transaction, with a

portion of the cocaine being destined for the United States. MIRANDA conducted and led

negotiations between individuals based in Santa Marta, Colombia and purported himself as a

high-ranking drug trafficker in Colombia responsible for the transportation and distribution of

multi-thousand kilograms ofcocaine via semi-submersible submarines. MIRANDA conspired

with multiple drug traffickers to include Carlos Mario Mejia Lopez(a/k/a "Julian"), Luis Rogelio

Lozano Correa (a/k/a "El Negro," a/k/a "Nino"), Ludwick Mark Stephen Ibarra Franco (a/k/a

"Stephen"), Jorge Bmiro Barbosa Alvarez(a/k/a "Juan")and other drug traffickers, to include

members of MIRANDA'S family.

       3.      As a facilitator, MIRANDA conspired with others to import multi-hundred

kilogram quantities ofcocaine from South America to Central America and Mexico, a portion of

which would be transported to the United States. MIRANDA participated in meetings between

drug smugglers of international drug trafficking organizations(DTOs)to discuss multi-hundred

kilogram cocaine transactions. Further, MIRANDA made introductions between drug

traffickers of various DTOs.


       4.     In an around 2016, MIRANDA,on behalfof a DTO based in Santa Marta,

Colombia, facilitated and took part in negotiations between a Colombian DTO,cooperating

sources and a Honduras DTO for the distribution of more than five kilograms of cocaine. These

negotiations, some of which are described below, included meetings, phone calls, and electronic

communications.


       5.      On or about February 29, 2016, MIRANDA,cooperating sources and Carlos

Mario Mejia Lopez met in Santa Marta, Colombia to discuss a cocaine transaction and view

potential semi-submersible vessels that could be used for transportation ofthe cocaine. During
this meeting, MIRANDA indicated he would require $1 million U.S. currency to provide a

submarine.


   6.     In and around March 2016, MIRANDA sent a cooperating source a picture via

Blackberry messenger of several hundred kilograms ofcocaine and asked the cooperating source

to transport the cocaine to Honduras with the understanding that the cocaine would be further

distributed in the United States.


   7.     On or about April 5, 2016, MIRANDA,Carlos Mario Mejia Lopez, Luis Rogelio

Lozano Correa and cooperating sources met in Santa Marta, Colombia to discuss the

transportation of300 to 460 kilograms of cocaine to Honduras. During this meeting,

MIRANDA indicated he could transport 300-450 kilograms of cocaine to Honduras, where half

ofthe shipment would be sold and the remaining would be transported to Baltimore, Maryland in

the United States.


   8.     On or about April 18, 2016,law enforcement authorities lawfully intercepted

communications between CS-1 and MIRANDA. During this communication, MIRANDA and

CS-1 discussed meeting in Honduras in the future and that they would continue negotiations for

the cocaine transaction via telephone.

   9.     On or about April 25, 2016,law enforcement authorities lawfully intercepted

communications between CS-1 and MIRANDA. During this communication, MIRANDA

informed CS-1 that he[MIRANDA]had 300 kilograms ofcocaine ready to distribute to the

cooperating sources for transportation from Colombia,through Honduras and into the United

States.


   10.     On or about May 31, 2016,law enforcement authorities lawfully intercepted

communications between CS-1 and MIRANDA. During this communication, MIRANDA and
CS-1 continued to discuss cocaine negotiations. During the call, MIRANDA indicated to the

cooperating source that he[MIRANDA]spoke with Carlos Mario Mejia Lopez regarding a

pending cocaine transaction.

   11.   On or about June 04,2016,law enforcement authorities lawfully intercepted

communications between CS-1 and MIRANDA. During this communication, MIRANDA and

CS-1 continued to discuss cocaine negotiations. During the call, MIRANDA indicated to the

cooperating source that he[MIRANDA]would provide sample kilograms of cocaine to the

cooperating sources.

   12.   On or about June 06,2016,law enforcement authorities lawfully intercepted

conununications between CS-1 and MIRANDA. During this communication, MIRANDA and

CS-1 continued to discuss cocaine negotiations. During the call, MIRANDA again indicated to

the cooperating source that he[MIRANDA]would provide sample kilograms of cocaine to the

cooperating sources.

   13. On or about June 8, 2016 MIRANDA and an unindicted co-conspirator(UCC-1), met

with cooperating sources in Santa Marta, Colombia and accepted $4,000 in US currency from the

cooperating sources as a down payment on five kilograms ofcocaine. MIRANDA attempted to

provide the cooperating sources with two kilograms of cocaine with the promise of multi-

hundred in the future, however the cooperating sources explained that they wanted a larger

sample and would not accept the two kilograms of cocaine.

   14. On or about June 11 and June 13, 2016, MIRANDA sent cooperating sources a picture

via Blackberry messenger of what appeared to be five kilograms ofcocaine. The cooperating

source indicated that MIRANDA was purporting that the kilogram samples were ready and the

cooperating sources could therefore transport them to the United States.
   15. On or about July 12-13, 2016, Luis Rogelio Lozano Correa, Ludwick Mark Stephen

Ibarra Franco and Jorge Emiro Barbosa Alvarez conducted a five kilogram cocaine transaction

with a cooperating source and undercover law enforcement officer. Prior to this transaction,

MIRANDA'S son attempted to obtain kilograms of cocaine from Ludwick Mark Stephen Ibarra

Franco and Jorge Emiro Barbosa Alvarez to provide to the cooperating defendants.

   16. In and around December 2018, MIRANDA was interviewed by law enforcement.

Among other things, MIRANDA stated he met two cooperating sources through Luis Rogelio

Lozano Correa after the cooperating sources had tried to arrange a large cocaine transaction with

Lozano Correa. As a result, Lozano Correa reached out to MIRANDA because he

[MIRANDA]"knows a lot of people." Through one ofthe cooperating sources, MIRANDA

was introduced to Carlos Mario Mejia Lopez. MIRANDA stated he attended two meetings with

the cooperating sources and Carlos Mario Mejia Lopez, and a third meeting with just the

cooperating sources. MIRANDA further admitted to law enforcement that he discussed

transporting cocaine out of Colombia with two cooperating sources, however his real intention

was to rob the cooperating sources oftheir money, which was first negotiated to be $1 million

U.S. currency.

   17.     During the course and in furtherance of the conspiracy, the defendant was personally

involved in, or it was reasonably foreseeable to MIRANDA that his co-conspirators distributed

in excess of450 kilograms of a mixture and substance containing a detectable amount of

cocaine.


   18.       The acts taken by the defendant, ISMAEL ENRIQUE TUIRAN MIRANDA in

furtherance ofthe offense charged in this case, including the acts described above, were done

willfully and knowingly with the specific intent to violate the law. The defendant acknowledges
that the foregoing statement of facts does not describe all the defendant's conduct relating to the

offense charged in this case nor does it identify all the persons with whom the defendant may

have engaged in illegal activities. The defendant further acknowledges that he is obligated

under his plea agreement to provide additional information about this case beyond that which is

described in this statement of facts.


    19.     The Statement of Facts shall be admissible as a knowing and voluntary confession in

any proceeding against the defendant regardless of whether the plea agreement is presented to or

accepted by a court. Moreover, the defendant waives any rights that the defendant may have

under Fed. R. Crim. P. 11(f), Fed. R. Evid. 410, the United States Constitution, and any federal

statute or rule in objecting to the admissibility of the Statement of Facts in any such proceeding.




                                        Respectfully submitted,

                                        G. Zachary Terwilliger
                                        United States Attorney




                               Bv:       ^
                                        Lena Munasifi
                                        Special Assistant United States Attorney(LT)
       After consulting with my attorney and pursuant to the plea agreement entered this day
between the defendant,ISMAEL ENRIQUE TUIRAN MIRANDA,and the United States, I
hereby stipulate that the above Statement of Facts is true and accurate, and that had the matter
proceeded to trial, the United States would have proved the same beyond a reasonable doubt.




Date: 51//j3/y
                              ISMA                          N MIRANDA
                                             Defendant




         I am ISMAEL ENRIQUE TUIRAN MIRANDA'S attorney. I have carefully reviewed
the above Statement of Facts with him. To my knowledge, his decision to stipulate to these
facts is an informed and voluntary one.

                                                     IN



Date:
                              Michael Arif
                                             Counsel for the Defendant
